As filed with the Securities and Exchange Commission on October 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22428 Cushing Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2013 Item 1. Schedule of Investments. The Cushing MLP Premier Fund SCHEDULES OF INVESTMENTS (Unaudited) August 31, 2013 Common Stock - 11.8% (1) Shares Fair Value General Partnership - 3.3% (1) United States - 3.3% (1) Targa Resources Corp. $ Large Cap Diversified - 8.5% (1) United States - 8.5% (1) ONEOK, Inc. Williams Companies, Inc. Total Common Stock (Cost $120,037,557) $ Master Limited Partnerships and Related Companies - 87.8% (1) Crude Oil/Refined Products Pipelines and Storage - 1.6% (1) United States - 1.6% (1) Blueknight Energy Partners, L.P. $ Crude Oil & Refined Products - 11.5% (1) United States - 11.5% (1) Genesis Energy, L.P. Nustar Energy, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Large Cap Diversified - 28.4% (1) United States - 28.4% (1) Enbridge Energy Partners, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Kinder Morgan Management, LLC (3) Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. General Partnerships - 8.5% (1) United States - 8.5% (1) Alliance Holdings GP, L.P. Energy Transfer Equity, L.P. Inergy, L.P. Natural Gas Gatherers & Processors - 22.9% (1) United States - 22.9% (1) Access Midstream Partners, L.P. Atlas Pipeline Partners, L.P. Crosstex Energy, L.P. MarkWest Energy Partners, L.P. PVR Partners, L.P. Regency Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Transportation & Storage - 4.5% (1) United States - 4.5% (1) Boardwalk Pipeline Partners, L.P. El Paso Pipeline Partners, L.P. Inergy Midstream, L.P. Propane - 5.4% (1) United States - 5.4% (1) NGL Energy Partners, L.P. Suburban Propane Partners, L.P. Shipping - 0.9% (1) Republic of the Marshall Islands - 0.9% (1) Capital Product Partners, L.P. Upstream - 4.1% (1) United States - 4.1% (1) BreitBurn Energy Partners, L.P. Linn Energy, LLC Total Master Limited Partnerships and Related Companies (Cost $821,805,538) $ Preferred Stock - 1.4% (1) Crude Oil/Refined Products Pipelines and Storage - 1.4% (1) United States - 1.4% (1) Blueknight Energy Partners, L.P. $ Total Preferred Stock (Cost $14,492,149) $ Short-Term Investments - Investment Companies - 3.7% (1) United States - 3.7% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.05% (2) First American Government Obligations Fund - Class Z, 0.02% (2) Invesco STIC Prime Portfolio, 0.02% (2) Total Short-Term Investments (Cost $42,356,124) $ Total Investments - 104.7% (1) (Cost $998,691,368) $ Liabilities in Excess of Other Assets - (4.7)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2013. Security distributions are paid-in-kind. The Cushing Royalty Energy Income Fund SCHEDULES OF INVESTMENTS (Unaudited) August 31, 2013 Common Stock - 7.9% (1) Shares Fair Value Upstream - 7.9%(1) Canada - 7.9%(1) Arc Resources LTD $ Crescent Point Energy Corporation Enerplus Corporation Total Common Stock (Cost $3,266,756) $ Master Limited Partnerships and Related Companies - 67.1% (1) Coal - 1.2%(1) United States - 1.2% (1) Natural Resource Partners, L.P. $ Crude Oil & Refined Products - 0.8%(1) United States - 0.8% (1) Delek Logistics Partners, L.P. Natural Gas Gatherers & Processors - 1.2%(1) United States - 1.2% (1) PVR Partners, L.P. Other - 1.2%(1) United States - 1.2% (1) Calumet Specialty Products Partners, L.P. Shipping - 1.4%(1) Republic of the Marshall Islands - 1.4% (1) Capital Product Partners, L.P. Upstream - 60.1%(1) United States - 60.1% (1) Atlas Resource Partners, L.P. BreitBurn Energy Partners, L.P. Dorchester Minerals, L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC LRR Energy, L.P. Memorial Production Partners, L.P MID-CON Energy Partners, L.P. Pioneer Southwest Energy Partners, L.P. QR Energy, L.P. Vanguard Natural Resources, LLC Variable Distribution - 1.2%(1) United States - 1.2% (1) Northern Tier Energy, L.P. Total Master Limited Partnerships and Related Companies (Cost $28,389,249) $ Royalty Trusts - 10.0% (1) Upstream - 10.0% (1) United States - 10.0% (1) Hugoton Royalty Trust $ Pacific Coast Oil Trust Sabine Royalty Trust Total Royalty Trusts (Cost $4,215,262) $ Short-Term Investments - Investment Companies - 11.9% (1) United States - 11.9% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.05% (2) First American Government Obligations Fund - Class Z, 0.02% (2) Invesco STIC Prime Portfolio, 0.02% (2) Total Short-Term Investments (Cost $4,960,078) $ Total Investments - 96.9% (1) (Cost $40,831,345) $ Other Assets in Excess of Liabilities - 3.1% (1) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of August 31, 2013. The Cushing® Renaissance Advantage Fund SCHEDULES OF INVESTMENTS (Unaudited) August 31, 2013 Common Stock- 73.6% (1) Shares Fair Value Chemicals - 9.0%(1) United States - 7.3%(1) Axiall Corp $ CF Industrial Holdings, Inc. Eastman Chemical Co. Westlake Chemical Corp. Netherlands - 1.7%(1) LyondellBasell Industries NV Commercial Services & Supplies - 2.2%(1) United States - 2.2%(1) Mine Safety Appliances Co. Tetra Technologies Inc.(2) Engineering & Construction - 7.0% (1) Switzerland - 2.2% (1) Foster Wheeler AG(2) United States - 4.8% (1) Chart Industries Inc.(2) KBR, Inc. Quanta SVCS Inc.(2) Exploration & Production - 3.7%(1) United States - 3.7%(1) Occidental Petroleum Corporation Range Resources Corporation Rosetta Resources, Inc.(2) Industrials - 8.7%(1) United States - 8.7%(1) Flowserve Corporation Lincoln Electric Holdings, Inc. MRC Global, Inc.(2) Trinity Industrials, Inc. United Rentals, Inc.(2) Machinery - 3.2%(1) United States- 3.2%(1) ITT Corporation Wabash National Corporation(2) Wabtec Corporation Manufacturing - 2.2% (1) United States - 2.2% (1) Dresser-Rand Group Inc.(2) Greenbrier Cos Inc.(2) Oil and Gas Services - 12.9%(1) Bermuda - 0.1%(1) Seadrill, LTD Marshall Islands - 1.0%(1) Ardmore Shipping Corporation(2) Scorpio Tankers Inc. Netherlands - 1.4%(1) Franks International N V(2) United States - 10.4%(1) Cabot Oil & Gas Corporation Cameron International Corporation(2) Dril-Quip, Inc.(2) Halliburton Co. Hornbeck Offshore SVCS Inc.(2) Noble Energy, Inc. Oasis Pete, Inc.(2) Pioneer Natural Resource Co. Refining - 10.1%(1) United States - 10.1%(1) HollyFrontier Corporation Marathon Petroleum Corporation Phillips 66 Tesoro Corporation Western Refining Inc. Transportation - 10.4%(1) Canada - 1.1% (1) Canadian Pac, LTD United States - 9.3%(1) Genesee & Wyoming Inc.(2) Kansas City Southern Kirby Corp.(2) Quality Distribution Inc.(2) SAIA Inc.(2) Swift Transportation Co.(2) Utilities - 4.2%(1) United States - 4.2%(1) CMS Energy Corporation Duke Energy Corporation Great Plains Energy, Inc Pinnacle West Cap Corporation Total Common Stock (Cost $5,958,543) $ Master Limited Partnerships and Related Companies- 13.1% (1) Chemicals - 0.9%(1) United States - 0.9%(1) Petrologistics, L.P. $ Crude Oil & Refined Products - 3.2%(1) Unitied States - 3.2%(1) Phillips 66 Partners, L.P.(2) Rose Rock Midstream, L.P. Tesoro Logistics, L.P. World Point Terminals, L.P.(2) General Partnerships - 0.2%(1) United States - 0.2%(1) Energy Transfer Equity, L.P. Natural Gas Gatherers & Processors - 4.8%(1) United States - 4.8%(1) Access Midstream Partners, L.P. DCP Midstream Partners, L.P. PVR Partners, L.P. Targa Resources Partners, L.P. Large Cap Divisified - 0.7%(1) United States - 0.7%(1) Williams Partners, L.P. Other - 0.5%(1) Marshall Islands - 0.5%(1) Seadrill Partners, LLC Shipping - 2.8%(1) Marshall Islands - 2.4% (1) Capital Product Partners, L.P. Knot Offshore Partners, L.P.(2) Teekay Offshore Partners, L.P. United States - 0.4%(1) Cheniere Energy Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $1,004,934) $ Short-Term Investments - Investment Companies - 28.7% (1) United States - 28.7% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (3) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (3) Fidelity Money Market Protfolio - Institutional Class, 0.05% (3) First American Treasury Obligations Fund - Class Z, 0.00% (3) First American Prime Obligations Fund - Class Z, 0.00% (3) Total Short-Term Investments (Cost $2,293,697) $ Total Investments - 115.4% (1) (Cost $9,257,174) $ Other Assets in Excess of Liabilities - (15.4)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. No distribution or dividend was made during the period ended August 31, 2013. As such, it is classified as a non-income producing security as of August 31, 2013. Rate reported is the current yield as of August 31, 2013. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2013 for The Cushing MLP Premier Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ The cost basis of investments for federal income tax purposes at August 31, 2013 for The Cushing Royalty Energy Income Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) The cost basis of investments for federal income tax purposes at August 31, 2013 for The Cushing Renaissance Advantage Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *The above tables only reflects tax adjustments through November 30, 2012.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual reports. Fair Value Measurements Various inputs that are used in determining the fair value of each Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three levels listed below. The Cushing MLP Premier Fund Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2013 (Level 1) (Level 2) (Level 3) Equity Securities Common Stock (a) $ $ $
